Citation Nr: 0636284	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  02-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of head 
wound trauma, manifested by anxiety, tremors, and headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from October 1964 to 
September 1968.  The veteran was awarded the Purple Heart for 
wounds received in combat.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.

An RO hearing was held in March 2002.  A Board hearing before 
the undersigned was held at the RO in May 2003.  On November 
7, 2003, the Board remanded this case with instructions to 
provide the veteran with notice in compliance with the 
Veterans Claims Assistance Act (VCAA), and for further 
development.  A hearing before the undersigned in Washington, 
D.C. was held in August 2006.  The hearing transcripts and 
the Board remand are of record.

Statements in a March 2006 presentation by the veteran's 
representative could be construed as raising claims of a 
total disability and individual unemployment (TDIU) benefits 
and service connection for hypertension.  Statements on 
behalf of the veteran could also be construed as a claim of 
service connection for post-traumatic stress disorder.  These 
matters are not in appellate status, and are therefore 
referred to VA for appropriate action.


FINDINGS OF FACT

1.  The service-connected residuals of head wound trauma are 
manifested by anxiety, tremors, and headaches; there is no 
diagnosis of multi-infarct dementia.

2.  The occipital neuralgia results from the head wound 
trauma and is a purely neurological disability; it results in 
no more than moderate incomplete paralysis of the affected 
nerve.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of head wound trauma, based on purely 
subjective symptoms, have not been met. 38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.951, 4.7, 
4.14, 4.124a, Diagnostic Code 8045, 4.130, Diagnostic Code 
9304 (2006).

2..The criteria for a separate 10 percent evaluation for 
occipital neuralgia are met. 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.951, 4.7, 4.20, 4.124a, 
Diagnostic Code 8045, 4.124, Diagnostic Code 8499-8411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated April 2004 and January 
2005.  The originating agency informed the veteran of the 
evidence required to substantiate his claim, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  It specifically noted 
the elements necessary to establish service connection, and 
made the veteran aware that he should submit any evidence in 
his possession that pertained to his claim.  Therefore, the 
Board finds that the veteran was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service private and 
VA medical records, which will be addressed as pertinent.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
veteran prior to the readjudication, and he has not been 
unfairly prejudiced by the timing or content of the notice.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

To the extent the Board is awarding a separate 10 percent 
rating for a purely neurological symptom of the service-
connected head wound trauma, the RO will be responsible for 
addressing any notice defect when effectuating the award, in 
light of the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  For the above reasons, it is not unfairly 
prejudicial to the veteran for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, found in 
38 C.F.R. Part 4 (2006).  Generally, the Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In the present case, the RO has rated the residuals of the 
veteran's head injury under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, which provides the criteria for evaluating brain 
disease due to trauma.  It states that purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma will be rated 10 
percent and no more under Diagnostic Code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
"multi-infarct dementia associated with brain trauma."  38 
C.F.R. § 4.124a, Diagnostic Code 8045.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Id.  The veteran is already in receipt of 
a 0% evaluation for seizures and that matter is not currently 
on appeal.  

Private and VA medical records reflect that the veteran has 
for many years had neuropathic pain associated with his head 
wound, treated by neurologists who initially prescribed 
Tylenol and later ointment, pain medication and pain block 
injections.  Although a  March 2000 computed tomography (CT) 
scan revealed changes consistent with a small lacunar infarct 
in the left basal ganglia, age indeterminate, the CT report 
does not reflect a diagnosis of multi-infarct dementia 
associated with brain trauma.  A VA outpatient treatment 
record dated February 2000 reflects that the veteran had not 
had a seizure since 1969.  Although the veteran asserts in a 
statement dated February 2006 that a letter from York County, 
South Carolina denying his application for a job as volunteer 
driver is evidence of current seizures, the denial letter, 
dated December 2005, actually states that the veteran was 
turned down for the job because of his history of seizures.  
Further, the veteran testified during the 2003 Board hearing 
that he takes anti-seizure medication for pain.

Examination records dated February 2000, March 2000, June 
2000, July 2000, November 2000 and May 2001 either expressly 
reflect that there were no neurological abnormalities or do 
not reference  neurological abnormalities.  Further, no 
neurological problems were noted in the report of a June 2001 
fee-based VA examination.  A private treatment record dated 
February 2002 reflects that confusion and memory impairment 
experienced by the veteran was triggered by acute 
hypertensive urgency or possible transient ischemic attack, 
which resolved with medical treatment, and that a CT scan of 
the veteran's brain was normal.  A May 2002 VA outpatient 
treatment record also reflects that a contemporaneous CT scan 
was normal.  A March 2003 letter from Ohio State University 
Medical Center is negative for diagnosis of multi-infarct 
dementia or neurological disability.

A letter from a private doctor dated February 2005 reported 
that the veteran's deteriorating condition had forced him to 
give up his business.  The doctor opined that the veteran 
would be unable to return to productive employment.  The 
letter does not reflect a diagnosis of a purely neurological 
disability or multi-infarct dementia.

A June 2005 VA examination report reflects that the veteran 
had no language disturbance, no cranial nerve abnormality, 
and no primary sensation abnormality.  Although the veteran 
was noted to have a myoclonic jerk of the head, the examiner 
concluded that it was not a seizure.  The report notes that a 
recent CT brain scan demonstrates diffuse cerebral atrophy.  
The examiner's impression was greater occipital neuralgia, 
left side, as a residual of a closed-head wound during 
service, post-traumatic seizure disorder currently controlled 
by medications with no seizure in the past four years, and 
mild organic mental syndrome manifested only by a peculiar 
personality but without dementia.

A June 2006 Social Security Administration (SSA) decision 
concludes that the veteran's impairments are completely 
disabling under SSA criteria.  The SSA decision does not 
reflect a diagnosis of multi-infarct dementia or additional 
neurological disability.

The veteran's representative indicates in the March 2006 
Written Brief Presentation that the veteran's condition has 
grown worse since the SSOC was issued in December 2005, 
specifically that the veteran can no longer work and that his 
head pain has grown more severe.  During the August 2006 
hearing before the undersigned, the veteran testified, in 
part, that his short and long term memory was impaired and 
that the dosage of his pain medication had recently been 
increased, and his wife stated that the veteran's service-
connected disability has increasingly limited his interaction 
with family and friends.  Further, an August 2006 letter from 
a licensed marriage and family therapist reflects that the 
veteran consistently exhibited severe symptoms of depression 
during all therapy sessions, lack of concentration, memory 
deficits and disengagement from activities.  However, none of 
the aforementioned evidence suggests that the veteran has 
multi-infarct dementia or a purely neurological disability.

While the Board acknowledges the written statements 
describing the veteran's behavior and condition, submitted by 
the veteran's wife and family friend D. Dungeon, inasmuch as 
they are offering opinions as to the veteran's medical 
condition, such opinions are not probative because lay 
persons (i.e., persons without medical expertise) are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993). 

There is no competent evidence demonstrating a diagnosis of 
multi-infarct dementia; the veteran's residuals of head wound 
trauma would not presently warrant a rating in excess of 10 
percent under Diagnostic Codes 8045 and 9304.  However, the 
veteran's residuals of head wound trauma have been rated as 
30 percent disabling since 1969.  As this evaluation has been 
in effect for more than 20 years, it is protected from being 
reduced.  38 U.S.C.A. § 110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.951(b) (2006).  Accordingly, the Board finds that 
the subjective symptoms of the service-connected residuals of 
head wound trauma do not warrant an evaluation greater than 
30 percent.

However, the recent VA examination did note occipital 
neuralgia and the record reflect that this is a residual of 
the service-connected head wound trauma.  Cranial neuralgia, 
characterized usually by a dull and intermittent pain of 
typical distribution so as to identify the nerve, is to be 
rated under the nerve involved with a maximum rating equal to 
moderate incomplete paralysis.  See 38 C.F.R. § 4.124 (2006).  
Resolving all doubt in the veteran's favor, this could be 
considered a purely neurological disability.  See 38 C.F.R. 
§ 3.102 (2006).  Since the occipital nerve is not listed in 
the rating schedule, it is proper to rate it by analogy to 
another disability.  See 38 C.F.R. § 4.20 (2006).  Under 
Diagnostic Code 8411, a maximum 30 percent evaluation is 
warranted for complete paralysis of the eleventh cranial 
nerve.  If paralysis is incomplete, a 10 percent evaluation 
applies for moderate residuals and a 20 percent evaluation 
for severe residuals.  38 C.F.R. § 4.124a, Diagnostic Code 
8411 (2006).  The Board will assign the maximum rating 
allowed under the circumstances, which is 10 percent for 
moderate incomplete paralysis.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2006).  




ORDER

A rating in excess of 30 percent for residuals of head wound 
trauma, manifested by anxiety, tremors, and headaches is 
denied.

A separate 10 percent rating for occipital neuralgia, a 
purely neurological residual of head wound trauma, is 
allowed, subject to the regulations governing the award of 
monetary benefits.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


